Citation Nr: 0030816	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  96-45 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for organic anxiety 
disorder, claimed as fatigue and forgetfulness, to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran had active service from August 1989 to August 
1992, including service in the Persian Gulf during Desert 
Storm.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the January 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO), which denied service 
connection for anxiety disorder (claimed as fatigue and 
forgetfulness) and headaches due to undiagnosed illness.  The 
veteran timely appealed, and the case was certified to the 
Board for review.  


REMAND

Although the RO undertook development of this matter 
consistent with procedures extant at the time the claim was 
filed, the law with regard to developing claims for service 
connection has undergone significant change recently.  A 
remand is required due to the recent changes in the laws 
affecting the processing of service connection claims.  

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the development accomplished by 
the RO prior to the change in the law does not fully comply 
with the new notification requirements with regard to the 
veteran's service medical records.  Specifically, although 
the RO did search for the veteran's service medical records, 
the veteran and his representative were not explicitly 
advised by the RO that it was reasonably certain that such 
records do not exist or that further efforts to obtain them 
would be futile.  Also, the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  The RO should address these problems prior 
to review by the Board so as to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
arguably satisfied by VA compensation examination performed 
in 1995.  However, the Board finds that the examination 
report did not fully address all criteria which is now known 
to be relevant to an undiagnosed illness claim.  The Board is 
of the opinion that additional examination is necessary 
before it may proceed to a decision on the basis of the 
evidence.  

The RO's decision in the instant case was made on the basis 
of previous requirements.  Remand is thus also appropriate 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(holding that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial-appeal process has been concluded, 
the version most favorable to appellant should apply).

It is noted that although the initial examiner did refer the 
veteran to a psychiatric consultation in 1995, and the 
psychiatric examination did result in a diagnosis, the 
psychiatric examiner failed to give an opinion as to the 
likelihood of a relationship between the psychiatric 
diagnosis and service.  The duty to assist has always 
included the conduct of a thorough and comprehensive medical 
examination and the securing of pertinent private and VA 
medical records.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  The Board believes that an additional examination 
would provide a more accurate basis upon which to make an 
assessment of whether the veteran's current conditions are 
related to service. 

Accordingly, the matter is remanded for the following:

1.  The RO should take appropriate steps 
to comply with the newly defined 
requirements for development and 
documentation set forth in the Act, Pub. 
L. No. 106-475, sec. 3(a) (to be codified 
at 38 U.S.C. § 5103-5103A).  The RO 
should use all available resources to 
make further attempts to obtain the 
veteran's service medical records and is 
requested to appropriately document steps 
taken to obtain such records.  

2.  The veteran should be afforded VA 
examination(s) to determine likelihood of 
a causal relationship between any of the 
veteran's claimed conditions and service.  
The entire claims folder, including a 
complete copy of this REMAND, must be 
made available to the examiner.

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported symptoms of fatigue, 
forgetfulness, and headaches.  The 
examiner should conduct a comprehensive 
medical examination, and provide details 
about the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  If 
it is determined that the veteran's 
symptoms may be attributed to a diagnosed 
disability, the examiner should indicate 
whether it is at least as likely as not 
that the disabilities are causally 
related to the veteran's military 
service.  The examiner should determine 
whether the veteran's forgetfulness and 
fatigue are symptoms that are 
attributable to an organic anxiety 
disorder and whether the veteran's 
headaches are caused by tension, and, if 
so, the likelihood that such disabilities 
are related to the veteran's military 
service.  

d.  However, if there are symptoms of 
fatigue, forgetfulness, and headaches 
that have not been determined to be 
associated with a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for all conclusions 
reached and opinions expressed, should be 
set forth in (a) typewritten report(s). 

3.  The RO should readjudicate the 
veteran's claims with consideration of 
the new requirements of the Veterans 
Claims Assistance Act of 2000, set forth 
above.  If any benefit sought remains 
denied, the veteran and his 
representative, should then be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the   

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



